Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.


Please replace the current listing of claims with the following:

1-27.	(Canceled) 
28. 	(Currently Amended) A computer-implemented method comprising:
identifying, by a computer, a resource of the computer to be accessed; and
obtaining, by the computer, access to the resource based on a policy that is stored on a server computer that is remote from the computer, wherein obtaining includes receiving a domain credential prior to loading an operating system for the computer, wherein the domain credential is authenticated using a domain controller, and wherein the authenticated domain credential is used to unlock the resource of the computer prior to loading the operating system for the computer, and wherein resource is unlocked using an unlock token, wherein the domain controller to evaluate user privileges and authorization attributes and locate unlock tokens and provides the unlock tokens for resources limited to being accessible through cryptographic tokens, wherein the domain credential comprises at least one of a credential for a user of the computer and a credential for a secure partition of the computer, wherein the domain controller to authenticate the domain credential based on an out-of-band network stack.
29. 	(Cancelled) 

31. 	(Previously Presented) The method of claim 28, further comprising:
using the domain credential to obtain a key to decrypt data stored on the resource; and
using the key to decrypt the data stored on the resource.
32. 	(Previously Presented) The method of claim 28, wherein
identifying the resource of the computer comprises reviewing an access policy for the computer maintained by the domain controller.
33. 	(Previously Presented) The method of claim 28, further comprising
establishing a secure communication session between the server and the resource to unlock the resource of the computer.
34. 	(Previously Presented) The method of claim 28, further comprising providing power to the resource to unlock the resource.
35. 	(Cancelled) 
36. 	(Previously Presented) The method of claim 28, wherein the resource comprises at least one of an ATA device and a chipset-controlled resource.
37. 	(Currently Amended) A computer comprising:
circuitry to:
identify a resource of the computer to be accessed; and
, wherein the domain credential comprises at least one of a credential for a user of the computer and a credential for a secure partition of the computer, wherein the domain controller to authenticate the domain credential based on an out-of-band network stack.
38.	(Cancelled) 
39. 	(Cancelled) 
40. 	(Previously Presented) The computer of claim 37, wherein the circuitry is further to:
use the domain credential to obtain a key to decrypt data stored on the resource; and
use the key to decrypt the data stored on the resource.
41. 	(Previously Presented) The computer of claim 37, wherein to identify the resource of the computer comprises to review an access policy for the computer maintained by the domain controller.

43. 	(Previously Presented) The computer of claim 37, wherein the circuitry is further to provide power to the resource to unlock the resource.
44. 	(Cancelled) 
45. 	(Previously Presented) The computer of claim 37, wherein the resource comprises at least one of an ATA device and a chipset-controlled resource.
46. 	(Currently Amended) A computer program product comprising:
a non-transitory computer-readable storage medium; and
instructions in the non-transitory computer-readable storage medium, wherein the instructions, when executed in a processing system, cause the processing system to perform operations comprising:
identifying a resource of a computer to be accessed; and
obtaining access to the resource based on a policy that is stored on a server that is remote from the computer, wherein obtaining includes receiving a domain credential prior to loading an operating system for the computer, wherein the domain credential is authenticated using a domain controller, and wherein the authenticated domain credential is used to unlock the resource of the computer prior to loading the operating system for the computer, and wherein resource is unlocked using an unlock token, wherein the domain controller to evaluate user privileges and authorization attributes and locate unlock tokens and provides the unlock tokens , wherein the domain credential comprises at least one of a credential for a user of the computer and a credential for a secure partition of the computer, wherein the domain controller to authenticate the domain credential based on an out-of-band network stack.
47. 	(Cancelled) 
48. 	(Cancelled) 



Allowable Subject Matter
Claims 28, 31-34, 36-37, 40-43 and 45-46 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments/arguments filed on 12/23/2021 and Examiner’s amendments make the record clear as to the reasons for allowance for this application, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20080104705 A1		SETTING GROUP POLICY BY DEVICE OWNERSHIP
US 20080148339 A1		GROUP POLICY FOR UNIQUE CLASS IDENTIFIER DEVICES
US 20070136581 A1		Secure authentication facility
US 6834351 B1		Secure information handling system
US 8543799 B2		Client authentication during network boot
US 20050138423 A1		Remote provisioning of secure systems for mandatory control
US 7774824 B2		Multifactor device authentication
US 20110283104 A1		Domain Access System
US 8468591 B2		Client authentication and data management system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431